ORDER OF CENSURE
On July 1, 1966, the State Board of Law Examiners filed its written report with this court, the substance thereof being—
That on February 8, 1965, one Edward W. Brunk, of Kansas City, a member of the bar of this court, entered his plea of guilty to count I of a four-count indictment in Case No. T-CR-742, in the United States District Court for the District of Kansas, charging him with the offense of wilfully and knowingly failing to file his income tax return for the calendar year 1958 on or before April 15, 1959, in violation of 26 U. S. C. 7203; that the said Edward W. Brunk was ordered to pay a fine of $1,000.00 with imposition of sentence of imprisonment suspended, and was placed on probation for a period of one year.
After consideration of the foregoing facts, which were ascertained through the office of the United States Attorney in Topeka, the Board, in regular meeting, found that the said Edward W. Brunk has been guilty of violating the Canons of Professional Ethics (164 Kan. xx) numbers 29 and 32, in that he failed to observe the statute law (Canon 32), and that he has failed to “uphold the honor and maintain the dignity of the profession” (Canon 29).
It was by the Board unanimously resolved that the matter of the violation of Canons 29 and 32 by the said Edward W. Brunk be reported to this court with the recommendation that this court “take such disciplinary action as it may deem fit.”
Upon receipt of the foregoing report this court granted to the said Edward W. Brunk a reasonable time in which to file his written response. Such response was filed on August 1, 1966. In it respondent Brunk admits the violation in question and his plea of guilty thereto, but asserts alleged mitigating circumstances and denies the conclusions reached by the Board, and moves for dismissal of the accusation and complaint.
Upon consideration of the accusation and complaint, and of the written response thereto, respondent’s motion to dismiss is denied.
It is further found that respondent Brunk is guilty of violating the Canons of Professional Ethics, numbers 29 and 32.
*650It is, therefore, by the court Considered, Ordered and Adjudged that the said Edward W. Brunk be, and he is hereby Censured by this court, and that this order be published in the official Kansas Reports.
It is further ordered and adjudged that the action taken by the court in this proceeding is not to be construed as a binding precedent in like cases for violations occurring on or after April 15, 1967.
By order of the court, dated this 19th day of September, 1966.